Citation Nr: 1207424	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2002 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a back disability. The Veteran is already service connected, in part, for right shoulder instability (dislocation), left shoulder instability (dislocation), and mechanical neck pain.

On VA examination in February 2008, the Veteran complained of back spasms, but the VA examiner was unable to palpate or appreciate any spasms. 

VA records show that in October and December 2011 the Veteran was seen in a chiropractic consultation for back pain with flares of spasms since 2003.  The VA chiropractor stated that the back complaints appear to be related or coincide with the shoulder problems.  

In January 2012, a friend stated that since February 2011 he witnessed the Veteran complain of back spasms almost daily, which were worse with prolonged walking or standing. 



As the medical evidence of record is insufficient to decide the claim on the applicable theories of service connection, additional evidentiary development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has back disability of the thoracic or lumbar segments of the spine, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's back disability is:

i).  A progression of the back pain and upper back spasms, documented in July 2003, following a whiplash-type injury in a vehicle accident in January 2003 in service; or, 

ii).  Caused by or aggravated by the service-connected right shoulder instability (dislocation), left shoulder instability (dislocation), and mechanical neck pain.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the back disability by the service-connected disabilities beyond its natural clinical course as contrasted to a temporary worsening of symptoms. 




If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies or aggravating factors, when the events of service or the effects of service-connected disabilities are not more likely than any other either to cause or to aggravate the back disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2.  After the above development, adjudicate the claim of service connection.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


